Citation Nr: 1133896	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-37 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for a heart disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The appellant had 66 days of active service in the United States Army Reserve between December 1982 and September 1988; 65 days of active duty with the Army National Guard between September 1988 and May 1992; and was a member of the Army Reserve between May 1993 and February 1996, with no active duty points earned.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of February 2005 and later by the Department of Veterans Affairs (VA) Roanoke, Virginia, Regional Office (RO).

A hearing was held at the Board before the undersigned Veterans Law Judge in February 2008.  A copy of the hearing transcript is of record and has been reviewed.

In June 2008, the Board denied the appellant's service connection claim for depression, and remanded the service connection claim for a heart disability for further development of the evidence. 

In February 2010, the Board denied the service connection claim for a heart disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a September 2010 order granted the parties' joint motion for remand, vacating the Board's February 2010 decision and remanding the case for compliance with the terms of the joint motion.

In May 2011, the Board referred this case for an independent medical opinion.  The case has since returned for further appellate consideration.  


FINDING OF FACT

With resolution of any doubt in the appellant's favor, her sick sinus syndrome had its onset during a period of active duty for training.

CONCLUSION OF LAW

Sick sinus syndrome had its onset during active service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant contends that her current heart problems first developed during service.  In this decision, the Board grants service connection for sick sinus syndrome, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The Board notes that the one year presumption for incurrence of a cardiovascular disease applies only to a period of active duty.  It does not apply to active duty for training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Here, as indicated in the introduction, the record reflects that the appellant had 66 days of active service in the United States Army Reserve between December 1982 and September 1988; 65 days of active duty with the Army National Guard between September 1988 and May 1992; and was a member of the Army Reserve between May 1993 and February 1996, with no active duty points earned.

Her service treatment reflects that mitral valve prolapse was diagnosed in 1989 during a period of active duty for training.  

A letter dated in January 1994 from Tidewater Heart Specialists reflects that the appellant was first seen in October 1989 when she complained of palpitations described as fluttering in the chest.  She subsequently was given a full noninvasive cardiac workup with the only abnormality consisting of very mild mitral valve prolapse.  It was noted that the testing had included an echocardiogram and a negative 24 hour Holter Monitor study, as well as a maximal exercise stress test. The physician noted that this diagnosis carried an extremely good prognosis, that patient's with mitral valve prolapse had a normal life expectancy, and usually did not require any specific limitations from a cardiac standpoint.  It was specifically noted that the appellant was not at risk for sudden cardiac death or acute myocardial infarction or any other acute coronary syndromes.

In 2000, she was diagnosed with sick sinus syndrome with brady-tachy, and that a pacemaker was implanted.  A Doppler echo study performed at a private medical facility in October 2000 notes that all valves were normal.  A private treatment record dated in November 2000 noted that she gave a history of having recurrent near syncope associated with bradycardia with a pulse under 50 beats per minute since July of that year.  She also had intermittent episodes of fluttering that felt irregular for perhaps ten to twenty years which were not associated with lightheadedness, near syncope, or syncope.  She subsequently underwent implantation of a pacemaker to treat the disorder.

A private cardiology consultation report dated in July 2001 notes diagnoses of sick sinus syndrome, tachybrady syndrome, dyspnea, history of mitral valve prolapse, and hypertension.

An echocardiogram report from a private medical facility, dated in March 2002, notes that a study revealed no mitral prolapse.  There was a trace of mitral regurgitation. The mitral valve was anatomically normal.

A Social Security Administration decision dated in May 2005 reflects that the appellant's disability began on February 23, 2001.

In a letter dated in March 2006, R.C.B., M.D., commented that he felt that the bradytachy syndrome was unrelated to any mitral valve disease.

Letters dated in October 2008 and January 2009 from Dr. R.C.B. indicate that the recent echocardiogram in July 2006 noted no evidence of mitral prolapse.

During a September 2004 VA examination, the appellant was diagnosed with (1) sick sinus syndrome, post op AV sequential pacemaker in December of 2002; and (2) history of mitral valve prolapse in service.  The examiner concluded that, in his opinion, there was no correlation between the two.  He discussed that each disorder may cause complications, but there was no association between mitral valve prolapse and the patient's sinus tachy syndrome.

An additional VA examination was conducted in June 2008.  The examiner noted that the Veteran reported a history of having heart problems in military service in the 1980's with fatigue, shortness of breath, and palpitations.  She reported that she went to a military physician and was also seen by a civilian physician for similar symptoms when she was a reservist.  She also reported that later in 2000 she went to a doctor for fainting spells, lightheadedness, shortness of breath and fatigue.  She was found to have a heart rate below 60 beats per minute.  Several tests were done, and a pacemaker was placed.

Following examination and testing, the diagnosis was sick sinus syndrome with atrial paced rhythm.  The examiner noted that sick sinus syndrome was a problem involving the electrical condition of the heart.  The examiner noted that mitral valve prolapse would not cause sick sinus syndrome.  In addition, he stated that recent echocardiogram noted normal mitral valve motion.  The examiner concluded that the Veteran's current sick sinus syndrome was not caused or a result of the mitral valve prolapse that had been diagnosed during service.

According to a December 2010 letter, Dr. R.C.B. opined that the diagnosis of mitral valve prolapse rendered in 1989, during a period of active duty for training, was incorrect.  Dr. R.C.B. concluded that the appellant never suffered from mitral valve prolapse during service; rather, she suffered from sick sinus syndrome all along.  In arriving at such opinion, Dr. R.C.B. noted that echocardiograms taken in 2000, 2002, and 2006 did not demonstrate mitral valve prolapse, and the symptoms that she reported during service are essentially the same symptoms reported post-service in 2000, when she was correctly diagnosed with sick sinus syndrome.  

In May 2011, the Board referred the claim for an independent medical opinion.  The examiner was asked to determine whether the Veteran's heart symptoms reported in 1989 during active duty for training were consistent with symptoms associated with the current diagnosis of sick sinus syndrome.  The examiner was also asked to opine whether it was as likely as not that the appellant's current sick sinus syndrome is related to or had its onset during a period of active duty for training in 1989.  

In response, a medical doctor and Assistant Professor of Medicine at Howard University Hospital reviewed the Veteran's claims folder and offered an opinion in June 2011 correspondence.  This doctor indicated that the Veteran's diagnosis of mitral valve prolapse in 1989 was likely incorrect as she had a normal physical examination and the echocardiogram was inconclusive at that time.  

The Board finds the June 2011 independent medical opinion to be highly probative, in that it is factually accurate, fully articulated, and contains sound reasoning.  It outweighs the opinions provided by VA examiners in September 2004 and June 2008.  

As indicated, the September 2004 and June 2008 VA examiners opined that there was no relationship between the Veteran's history of mitral valve prolapsed during and her current sick sinus syndrome.  Nevertheless, the June 2001 independent medical doctor opined that the mitral valve prolapse diagnosed in 1989 during a period of active duty for training was likely incorrect.  This opinion was also shared by Dr. R.C.B. in the December 2010 letter.  The independent medical doctor also noted that the echocardiographic criteria for mitral valve prolapse changed in the 1990's and became stricter.   

In any event, the June 2011 independent medical doctor stated that mitral valve prolapse is unrelated to sick sinus syndrome.  He further explained that mitral valve prolapse may be associated with supraventricular tachyarrthymias and bypass tracts which may need to be ablated, but sick sinus syndrome is a conduction system disease unrelated to valvular heart disease.  

Thus, the remaining question is whether the Veteran's current sick sinus syndrome symptoms are consistent with the symptoms experienced during active duty for training in 1989, and the independent medical doctor essentially opined that they are one in the same.  The doctor indicated that sick sinus syndrome is manifest with fatigue, near syncope or syncope, dyspnea and dizziness and may occur at any age, and such diagnosis is usually made with correlation of symptoms and the abnormal heart rhythm.  Significantly, the independent medical doctor noted that the appellant had electrocardiograms and holter monitors showing bradycardia and had correlating symptoms; she also had slow heart rates documented during physical examination and had other underlying potential causes ruled out.   Thus, the doctor ultimately concluded that the Veteran appears to have had sick sinus syndrome symptoms since enlisting and it was not correctly diagnosed until 2000.   

Accordingly, based on the evidence as a whole, to include the highly probative June 2011 opinion, the Board concludes that the appellant has had sick sinus syndrome since her active duty for training in 1989.  As such, service connection for sick sinus syndrome is warranted.  


ORDER

Service connection for sick sinus syndrome is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


